          Case 20-60028 Document 81 Filed in TXSB on 07/01/20 Page 1 of 17



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               VICTORIA DIVISION

                                                  §
 In re:                                           §     Chapter 7
                                                  §
 KMCO, LLC,                                       §     Case No. 20-60028
                                                  §
                           Debtor.                §
                                                  §


                                     CERTIFICATE OF SERVICE
                                      (This Relates to Doc. No. 80)


       On July 1, 2020, I did cause a copy of the following documents to be served for delivery by
the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto
and incorporated as if fully set forth herein:

             •   Trustee’s Application for Entry of an Order Authorizing the Employment and Retention of Haynes
                 and Boone, LLP as Insurance Counsel Effective June 12, 2020 [DE 80]
        I caused these documents to be served by utilizing the services of BK Attorney Services, LLC
d/b/a certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United
States Courts Administrative Office, pursuant to Fed. R. Bankr. P. 9001(9) and 2002(g)(4). A copy of
the declaration of service is attached hereto and incorporated as if fully set forth herein.
         As reflected in the attached affidavit, the documents were mailed to all parties on the service
list attached thereto. In addition, all parties that requested to receive notice received notice through
the Court’s Electronic Noticing System.
        Parties who are participants in the Court’s Electronic Noticing System, if any, were denoted
as having been served electronically with the documents described herein per the ECF/PACER
system.


          Dated: July 1, 2020                              /s/ J. Maxwell Beatty
                                                           J. Maxwell Beatty
                                                           Jones Murray & Beatty LLP
                                                           4119 Montrose Blvd., Suite 240
                                                           Houston, TX 77006
                                                           Tel: 832-529-3381
                        Case 20-60028 Document 81 Filed in TXSB on 07/01/20 Page 2 of 17




                                        UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF TEXAS
                                                VICTORIA DIVISION
 IN RE: KMCO, LLC                                                       CASE NO: 20-60028

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7
                                                                        ECF Docket Reference No. 80




On 7/1/2020, a copy of the following documents, described below,

Trustee’s Application for Entry of an Order Authorizing the Employment and Retention of Haynes and Boone, LLP as Insurance
Counsel Effective June 12, 2020 ECF Docket Reference No. 80




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.
The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 7/1/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            J. Maxwell Beatty
                                                                            Jones Murray & Beatty LLP
                                                                            4119 Montrose Blvd, Suite 230
                                                                            Houston, TX 77006
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"       Document
                                WERE NOT          81USPSFiled
                                         SERVED VIA           inCLASS
                                                          FIRST  TXSBMAIL
                                                                       on 07/01/20 Page 3 of 17
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                BSP AGENCY LLC                           CHRYSALIS MSP LLC
1LABEL MATRIX FOR LOCAL NOTICING         JENNIFER F WERTZ                         CO JAMES E CUELLAR
05416                                    JACKSON WALKER LLP                       440 LOUISIANA SUITE 718
CASE 20-60028                            100 CONGRESS AVENUE                      HOUSTON TX 77002-1058
SOUTHERN DISTRICT OF TEXAS               SUITE 1100
VICTORIA                                 AUSTIN TX 78701-4042
TUE JUN 30 16-20-03 CDT 2020


                                                                                  DEBTOR
CROSBY INDEPENDENT SCHOOL DISTRICT ET    HARRIS COUNTY
AL                                       LINEBARGER GOGGAN BLAIR    SAMPSON LLP   KMCO LLC
CO OWEN M SONIK                          CO TARA L GRUNDEMEIER                    16503 RAMSEY ROAD
PBFCM LLP                                PO BOX 3064                              CROSBY TX 77532-5916
1325 N LOOP W SUITE 600                  HOUSTON TX 77253-3064
HOUSTON TX 77008




LANIER LAW FIRM                          MESA MECHANICAL INC                      TEXAS COMMISSION ON ENVIRONMENTAL
10940 W SAM HOUSTON PKWY N               CO ANDREWS MYERS PC                      QUALITY
SUITE 100                                ATTN- LISA M NORMAN                      CO OFFICE OF THE ATTORNEY GENERAL
HOUSTON TX 77064-5768                    1885 SAINT JAMES PLACE                   P O BOX 12548 MC-008
                                         15TH FLOOR                               AUSTIN TX 78711-2548
                                         HOUSTON TX 77056-4176




WEISER SECURITY SERVICES INC             6                                        AB ENVIRONMENTAL SERVICES
PO BOX 51720                             UNITED STATES BANKRUPTCY COURT           10100 EAST FREEWAY SUITE 100
NEW ORLEANS LA 70151-1720                PO BOX 61010                             HOUSTON TX 77029-1919
                                         HOUSTON TX 77208-1010




A INTERNATIONAL DISTRIBUTION CORP        A VAC SEPTIC SERVICE LLC                 ACE IMAGEWEAR
13103 BAYPARK RD                         PO BOX 973                               735 LIBERTY
PASADENA TX 77507-1105                   HUFFMAN TX 77336-0973                    BEAUMONT TX 77701-2219




ACTION RESOURCES INC                     AFTON CHEMICAL CORPORATION               AIRGAS SPECIALTY PRODUCTS
204 20TH STREET NORTH                    101 W BYRD ST                            PO BOX 934434
BIRMNGHAM AL 35203-3610                  RICHMOND VA 23219                        ATLANTA GA 31193-4434




ALLOMETRICS INC                          AMERIBULK TRANSPORT LLC                  ANAHUAC TRANSPORT INC
PO BOX 15825                             6300 PHILADELPHIA PIKE                   CO ARNOLD CHARPIOT
BATON ROUGE LA 70895-5825                CLAYMONT DE 19703-2712                   309 SOUTH STREET FM 1724
                                                                                  ANAHUAC TX 77514-1679




ANN HARRIS BENNETT                       ANN HARRIS BENNETT                       APACHE OIL CO INC
TAX ASSESSOR COLLECTOR                   TAX ASSESSOR COLLECTOR                   PO BOX 60436
PO BOX 3547                              PO BOX 4622                              HOUSTON TX 77205-0436
HOUSTON TX 77253-3547                    HOUSTON TX 77210-4622




APTEAN INC                               ARCENEAUX SHELLICE                       ARGUINDEGUI OIL COIILTD
DEPT AT 952034                           CO ROBERT A SCHWARTZ                     PO BOX 1367
ATLANTA GA 31192-2034                    300 FANNIN SUITE 200                     LAREDO TX 78042-1367
                                         HOUSTON TX 77002-2057
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"       Document
                                WERE NOT          81USPSFiled
                                         SERVED VIA           inCLASS
                                                          FIRST  TXSBMAIL
                                                                       on 07/01/20 Page 4 of 17
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

ARIBA INC                                ARKADIN INC                              ASTM
PO BOX 642962                            LOCKBOX 32726                            100 BARR HARBOR DRIVE
PITTSBURGH PA 15264-2962                 COLLECTION CENTER DR                     WEST CONSHOHOCKEN PA 19428-2959
                                         CHICAGO IL 60693-0726




ATOMIC ENERGY INDUSTRIAL LABOR           AXYS INDUSTRIAL SOLUTIONS                BALMORAL ADVISORS LLC
9261 KIRBY DRIVE                         309 SOUTH FM 1724                        100 S WACKER DRIVE
HOUSTON TX 77054                         HANKAMER TX 77560                        SUITE 850
                                                                                  CHICAGO IL 60606-4049




BASF CORPORATION                         BATES CHEMICAL                           BEARCOM OPERATING LLC
100 PARK AVE                             107 S RAMSEY LOOP                        PO BOX 5859001
FLORHAM PARK NJ 07932-1089               CROSBY TX 77532-6764                     DALLAS TX 75355-9901




BELLARD NEMAR                            BELLARD PAUL                             BENEFIT STREET PARTNERS
CO ROBERT A SCHWARTZ                     CO ROBERT A SCHWARTZ                     9 WEST 57TH STREET SUITE 4920
300 FANNIN SUITE 200                     300 FANNIN SUITE 200                     NEW YORK NY 10019-2705
HOUSTON TX 77002-2057                    HOUSTON TX 77002-2057




BENNY AGOSTO JR                          BIOLOGIX PRODUCTS GROUP INC              BLACKARD CYNTHIA
800 COMMERCE STREET                      1561 FAIRVIEW AVE                        CO BENNY AGOSTO JR
HOUSTON TX 77002-1707                    ST LOUIS MO 63132-1324                   800 COMMERCE STREET
                                                                                  HOUSTON TX 77002-1707




BLACKARD JAMES TROY                      BLUECROSS BLUESHIELD OF TX               BOOTH LENETTER
CO BENNY AGOSTO JR                       PO BOX 655730                            CO LOUIS A MCWHERTER
800 COMMERCE STREET                      DALLAS TX 75265-5730                     2616 SOUTH LOOP WEST
HOUSTON TX 77002-1707                                                             SUITE 520
                                                                                  HOUSTON TX 77054-2761




BOOTH LESTER                             BRAHMA GROUP INC                         BRANHAM CORPORATION
CO LOUIS A MCWHERTER                     1132 SOUTH 500 WEST                      PO BOX 856300
2616 SOUTH LOOP WEST                     SALT LAKE CITY UT 84101-3018             DEPT 137
SUITE 520                                                                         LOUISVILLE KY 40285-6300
HOUSTON TX 77054-2761




BRENNTAG SOUTHWEST INC                   BRENT COON ASSOCIATES                    BRIAN M FLEISCHER
PO BOX 970230                            ROBERT SWARTZ                            FOUR GREENTREE CENTRE
DALLAS TX 75397-0230                     300 FANNIN SUITE 200                     601 ROUTE 73 NORTH
                                         HOUSTON TX 77002-2057                    SUITE 305
                                                                                  MARLTON NJ 08053-3475




BRISHER TESSA INDIVIDUALLY AND AS NEXT   BROWN WILLIE LEE                         BRYANTS TRANSPORT
CO ROBERT A SCHWARTZ                     CO LOUIS A MCWHERTER                     4014 HARVEY RD
300 FANNIN SUITE 200                     2616 SOUTH LOOP WEST                     CROSBY TX 77532-4986
HOUSTON TX 77002-2057                    SUITE 520
                                         HOUSTON TX 77054-2761
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"       Document
                                WERE NOT          81USPSFiled
                                         SERVED VIA           inCLASS
                                                          FIRST  TXSBMAIL
                                                                       on 07/01/20 Page 5 of 17
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

BRYANT AIDEN                             BRYANT ANYIA                             BRYANT MORGHEN
CO LOUIS A MCWHERTER                     CO LOUIS A MCWHERTER                     CO LOUIS A MCWHERTER
2616 SOUTH LOOP WEST                     2616 SOUTH LOOP WEST                     2616 SOUTH LOOP WEST
SUITE 520                                SUITE 520                                SUITE 520
HOUSTON TX 77054-2761                    HOUSTON TX 77054-2761                    HOUSTON TX 77054-2761




BURLESON JAYDEN                          BURNS MCDONNELL ENGINEERING COINC        BURROW GLOBAL
CO LOUIS A MCWHERTER                     9400 WARD PARKWAY                        PO BOX 26019
2616 SOUTH LOOP WEST                     KANSAS CITY MO 64114-3319                BEAUMONT TX 77720-6019
SUITE 520
HOUSTON TX 77054-2761




BUTLER BUSINESS PRODUCTS LC              BUTLER DELLA                             CE ELANTECH INC
6942 SIGNAT DRIVE                        CO ROBERT A SCHWARTZ                     170 OBERLIN AVE NORTH
HOUSTON TX 77041-2719                    300 FANNIN SUITE 200                     SUITE 5
                                         HOUSTON TX 77002-2057                    LAEKWOOD NJ 08701-4548




CGI TECHNOLOGIES AND SOLUTIONS INC       CADENCE BANK                             CAMPBELL LINDA
11325 RANDOM HILLS ROAD                  2800 POST OAK BLVD                       CO LOUIS A MCWHERTER
FAIRFAX VA 22030-6051                    SUITE 3800                               2616 SOUTH LOOP WEST
                                         HOUSTON TX 77056-6170                    SUITE 520
                                                                                  HOUSTON TX 77054-2761




CAMPOS AURELIO                           CANNON INSTRUMENT CO                     CARTER RICHARD
CO LAWRENCE P WILSON                     2139 HIGH TECH ROAD                      CO LOUIS A MCWHERTER
10940 W SAM HOUSTON PKWY N               STATE COLLEGE PA 16803-1733              2616 SOUTH LOOP WEST
SUITE 100                                                                         SUITE 520
HOUSTON TX 77064-5768                                                             HOUSTON TX 77054-2761




CASTILLO FRANCISCO                       CASTILLO ROBERT                          CENTERPOINT ENERGY SERVICES
CO JASON A ITKIN                         CO JASON A ITKIN                         INTRASTATE PIPELINES INC
6009 MEMORIAL DRIVE                      6009 MEMORIAL DRIVE                      PO BOX 201847
HOUSTON TX 77007-7035                    HOUSTON TX 77007-7035                    HOUSTON TX 77216-1847




CHAMPION TECHNOLOGIES                    CHAMPION TECHNOLOGY SERVINC              CHANCE A MCMILLAN
11824 MARKET PLACE AVE                   11824 MARKET PLACE AVENUE                440 LOUISIANA STREET
BATON ROUGE LA 70816-6013                BATON ROUGE LA 70816-6013                SUITE 1200
                                                                                  HOUSTON TX 77002-1063




CHAVEZ JULIO                             CHEMICAL RESOURCES CORP                  CHEMPACK INTL INC
CO CHANCE A MCMILLAN                     36 N NEW YORK AVENUE                     3647 WILLOWBEND BLVD
440 LOUISIANA STREET SUITE 1200          HUNTINGTON NY 11743-2164                 SUITE 800
HOUSTON TX 77002-1063                                                             HOUSTON TX 77054-1111




CHEMTRAN SERVICES USA INC                CHEMTREAT INC                            CHOCTAW CONSTRUCTION SERVICES LLC
5722 EDWARD DRIVE                        PO BOX 60473                             PO BOX 187
HOUSTON TX 77032-2612                    CHARLOTTE NC 28260-0473                  KATY TX 77492-0187
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"       Document
                                WERE NOT          81USPSFiled
                                         SERVED VIA           inCLASS
                                                          FIRST  TXSBMAIL
                                                                       on 07/01/20 Page 6 of 17
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CHRYSALIS MSP LLC                        CHUBES EQUIPMENT CO                      CINTAS CORPORATION
14550 TORREY CHASE BLVD   110            CO ANDREW MCCORMICK                      PO BOX 631025
HOUSTON TX 77014-1031                    4950 BISSONNET ST STE A                  CINCINNATI OH 45263-1025
                                         BELLIARE TX 77401-4059




CLARISSA KAY BAUER                       CLEAN COAST SUPPLY LLC                   CLEAN HARBORS ENV SERVICES IN
1019 CONGRESS                            1041 THOMAS AVE                          500 BATTLEGROUND RD
15TH FLOOR                               PASADENA TX 77506-3637                   LA PORTE TX 77571-9768
HOUSTON TX 77002-1799




COLBERT ANN INDIVIDUALLY AND AS NEXT     COLE PARMER INSTRUMENTS                  COLLINS MARY
OF                                       13927 COLLECTIONS CENTER DRIVE           CO ROBERT A SCHWARTZ
CO ROBERT A SCHWARTZ                     CHICAGO IL 60693-0001                    300 FANNIN SUITE 200
300 FANNIN SUITE 200                                                              HOUSTON TX 77002-2057
HOUSTON TX 77002-2057




COMMERCIAL FUNDING INC                   COMPASS PROF HEALTH SERVICES             CROSBY MUD
8950 FM 1405                             DEPT 3504                                103 KERRY RD
BAYTOWN TX 77523-8665                    PO BOX 123504                            HIGHLANDS TX 77562-3801
                                         DALLAS TX 75312-3504




CROSBY HUFFMAN CHAMBER                   DACON CORPORATION                        DANA TRANSPORT
OF COMMERCE                              PO BOX 840954                            PO BOX 370
PO BOX 452                               DALLAS TX 75284-0954                     AVENEL NJ 07001-0370
CROSBY TX 77532-0452




DASHIELL CORP                            DATASITE LLC MERRILL COMM                DAVID A TERRY   ATTORNEY GENERAL
PO BOX 840954                            733 MARQUETTE AVENUE                     OFFICE
DALLAS TX 75284-0954                     BAKER CENTER                             PO BOX 12548
                                         SUITE 600                                MC-066
                                         MINNEAPOLIS MN 55402-2352                AUSTIN TX 78711-2548




DAY ZIMMERMANN INTL INC                  DEALERS ELECTRICAL SUPPLY CO             DEER PARK FAMILY CLINIC PA
1500 SPRING GARDEN STREET                PO BOX 2535                              2910 CENTER STREET
PHILADELPHIA PA 19130-4067               WACO TX 76702-2535                       DEER PARK TX 77536-4199




DEJEAN COMPANY   SERVICE                 DELEON PEDRO                             DIGITAL AIR CONTROL INC
MAINTENANCE INC                          CO JASON A ITKIN                         11251 NORTHWEST FRWY
CO WILLIAM WESTCOTT                      6009 MEMORIAL DRIVE                      SUITE 200
1885 SAINT JAMES PLACE 15TH FLOOR        HOUSTON TX 77007-7035                    HOUSTON TX 77092-6526
HOUSTON TX 77056-4175




DE LAGE LANDEN FINANCIAL                 DORF KETAL                               DORF KETAL CHEMICALS TOLL
ATTN LITIGATION RECOVERY                 11601 MCKINLEY                           CO ALLCHEM
1111 OLD EAGLE SCHOOL ROAD               SUITE 114                                9011 E ALMEDA RD
WAYNE PA 19087-1453                      STAFFORD TX 77477                        HOUSTON TX 77054
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"       Document
                                WERE NOT          81USPSFiled
                                         SERVED VIA           inCLASS
                                                          FIRST  TXSBMAIL
                                                                       on 07/01/20 Page 7 of 17
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

DOW CHEMICAL                             DUNN JAMIE                               DXP ENTERPRISES
100 ENTERPRISE DRIVE                     CO ROBERT A SCHWARTZ                     REGULATOR
CARTERSVILLE GA 30120-8220               300 FANNIN SUITE 200                     PO BOX 34089
                                         HOUSTON TX 77002-2057                    HOUSTON TX 77234-4089




DXP ENTERPRISES INC                      EAGLIN WILL L                            EAST BRODERICH
PO BOX 201791                            CO LOUIS A MCWHERTER                     CO LOUIS A MCWHERTER
DALLAS TX 75320-1791                     2616 SOUTH LOOP WEST                     2616 SOUTH LOOP WEST
                                         SUITE 520                                SUITE 520
                                         HOUSTON TX 77054-2761                    HOUSTON TX 77054-2761




EAST GLENDA                              ECHO GLOBAL LOGISTICS                    ECHO GLOBAL LOGISTICS INC
CO LOUIS A MCWHERTER                     ATTN JEFF SHORT                          22168 NETWORK PLACE
2616 SOUTH LOOP WEST                     600 W CHICAGO AVENUE SUITE 725           CHICAGO IL 60673-1221
SUITE 520                                CHICAGO IL 60654-2522
HOUSTON TX 77054-2761




EDWARDS CYNTHIA                          ELEMENT INTEGRITY GROUP INC              ELLIS ALYSE
CO ROBERT A SCHWARTZ                     7251 INDUSTRIAL BLVD                     CO LOUIS A MCWHERTER
300 FANNIN SUITE 200                     BARTLESVILLE OK 74006-6054               2616 SOUTH LOOP WEST
HOUSTON TX 77002-2057                                                             SUITE 520
                                                                                  HOUSTON TX 77054-2761




EMERGE SYSTEMS OF LA LLC                 ENERMECH MECHANICAL SERVICES INC         ENRUD RESOURCES INC
ATTN CORKY SMITH                         14000 WEST ROAD                          1006 VISTA RD
7600 GSRI AVENUE                         HOUSTON TX 77041-1120                    PASADENA TX 77504-1616
BATON ROUGE LA 70820




ENVIRONMENTAL PROTECTION AGENCY          ENVIRONMENTAL PROTECTION AGENCY          ERNST YOUNG LLP
OFFICE OF THE GENERAL COUNSEL            SUITE 500                                200 PLAZA DRIVE
MAIL CODE 2310A                          1201 ELM ST                              SUITE 2222
1200 PENNSYLVANIA AVE NW                 DALLAS TX 75270-2162                     SECAUCUS NJ 07094-3699
WASHINGTON DC 20460-0001




ESCALANTE ERIKA                          ESTRADA JAVIER                           ESTRADA JOSE
CO BENNY AGOSTO JR                       CO LOUIS A MCWHERTER                     CO BENNY AGOSTO JR
800 COMMERCE STREET                      2616 SOUTH LOOP WEST                     800 COMMERCE STREET
HOUSTON TX 77002-1707                    SUITE 520                                HOUSTON TX 77002-1707
                                         HOUSTON TX 77054-2761




EVERETT BOBBIE                           EXPONENT INC                             FASTENAL COMPANY
CO LOUIS A MCWHERTER                     149 COMMONWEALTH DRIVE                   PO BOX 978
2616 SOUTH LOOP WEST                     MENLO PARK CA 94025-1133                 WINONA MN 55987-0978
SUITE 520
HOUSTON TX 77054-2761




FEDERAL EXPRESS CORPORATION              FETUGBO MARILN                           FISHER SCIENTIFIC
PO BOX 1140                              CO LOUIS A MCWHERTER                     PO BOX 404705
MEMPHIS TN 38101-1140                    2616 SOUTH LOOP WEST                     ATLANTA GA 30384-4705
                                         SUITE 520
                                         HOUSTON TX 77054-2761
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"       Document
                                WERE NOT          81USPSFiled
                                         SERVED VIA           inCLASS
                                                          FIRST  TXSBMAIL
                                                                       on 07/01/20 Page 8 of 17
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FISHER CAMERON                           FLORES JOSE                              FLORES NOE
CO JASON A ITKIN                         CO LAWRENCE P WILSON                     CO LAWRENCE P WILSON
6009 MEMORIAL DRIVE                      10940 W SAM HOUSTON PKWY N SUITE 100     10940 W SAM HOUSTON PKWY N SUITE 100
HOUSTON TX 77007-7035                    HOUSTON TX 77064-5768                    HOUSTON TX 77064-5768




FOSTER FENCE CORPORATION                 FOUR WAY PALLET                          FRANK DOMERE
PO BOX 96116                             PO BOX 202                               CO LOUIS A MCWHERTER
HOUSTON TX 77213-6116                    GALENA PARK TX 77547-0202                2616 SOUTH LOOP WEST
                                                                                  SUITE 520
                                                                                  HOUSTON TX 77054-2761




FRONTIER COMMUNICATIONS                  FRONTIER COMMUNICATIONS                  FULLERS
BANKRUPTCY DEPT                          PO BOX 740407                            2108 NO ALEXANDER
19 JOHN STREET                           CINCINNATI OH 45274-0407                 BAYTOWN TX 77520-3454
MIDDLETOWN NY 10940-4918




FUNCTION 4 LLC                           GARRETT AMANDA                           GATOR SPECIALITY SERVICES
12560 REED RD                            CO ROBERT A SCHWARTZ                     2589 WESTSIDE DRIVE
SUITE 200                                300 FANNIN SUITE 200                     PASADENA TX 77502
SUGAR LAND TX 77478-3380                 HOUSTON TX 77002-2057




GLASPIE JESSIE                           GOOSE CREEK CONS ISD                     GRACE CARLOS
CO LOUIS A MCWHERTER                     TAX SERVICES                             CO ROBERT A SCHWARTZ
2616 SOUTH LOOP WEST                     PO BOX 2805                              300 FANNIN SUITE 200
SUITE 520                                BAYTOWN TX 77522-2805                    HOUSTON TX 77002-2057
HOUSTON TX 77054-2761




GRAINGER                                 GREAT AMERICAN GROUP ADVISORY            GREAT WESTERN VALVE LLC
DEPT 352804072023                        VALUATIO                                 14247 BANDERA ST
PALATINE IL 60038-0001                   21255 BURBANK BLVD                       HOUSTON TX 77015-5247
                                         SUITE 400
                                         WOODLAND HILLS CA 91367-6747




GREAT WESTERN VALVE INC                  GROENDYKE TRANSPORT INC                  GUILLORY ELIZABETH
14247 BANDERA STREET                     CO BANK OF OKLAHOMA                      CO ROBERT A SCHWARTZ
DEER PARK TX 77356                       DEPT 1706                                300 FANNIN SUITE 200
                                         TULSA OK 74182-0001                      HOUSTON TX 77002-2057




GUSS JOY                                 GUSS HARRIS JACE                         H MARK BURCK
CO ROBERT A SCHWARTZ                     CO ROBERT A SCHWARTZ                     14201 MEMORIAL DRIVE
300 FANNIN SUITE 200                     300 FANNIN SUITE 200                     HOUSTON TX 77079-6742
HOUSTON TX 77002-2057                    HOUSTON TX 77002-2057




HACH COMPANY                             HARRIS COUNTY WATER CONTROL              HARTIS KELLIE
2207 COLLECTIONS CENTER DRIVE            AND IMPROVEMENT DISTRICT                 CO ROBERT A SCHWARTZ
CHICAGO IL 60693-0022                    125 SAN JACINTO                          300 FANNIN SUITE 200
                                         HIGHLANDS TX 77562-3760                  HOUSTON TX 77002-2057
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"       Document
                                WERE NOT          81USPSFiled
                                         SERVED VIA           inCLASS
                                                          FIRST  TXSBMAIL
                                                                       on 07/01/20 Page 9 of 17
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

HAYNES AND BOONE LLP                     HAYNES AND BOONE LLP                     HERNANDEZ ISAAC
2323 VICTORY AVENUE                      ATTN IAN T PECK PARTNER                  CO ROBERT A SCHWARTZ
STE 700                                  2323 VICTORY AVENUE SUITE 700            300 FANNIN SUITE 200
DALLAS TX 75219-7673                     DALLAS TX 75219-7673                     HOUSTON TX 77002-2057




HERRERA ERICK                            HILL KNOWLTON STRATEGIES                 HITACHI HIGH TECH
CO ROBERT A SCHWARTZ                     PO BOX 101264                            2 TECXHNOLOGY PARK DRIVE
300 FANNIN SUITE 200                     ATLANTA GA 30392-1264                    2ND FLOOR
HOUSTON TX 77002-2057                                                             WESTFORD MA 01886-3164




HOUSTON CONTROLS INC                     HOUSTON TRANSFER STORAGE CO              HUBERT JOHNETT
PO BOX 24067                             13103 BAY PARK RD                        CO LOUIS A MCWHERTER
HOUSTON TX 77229-4067                    PASADENA TX 77507-1105                   2616 SOUTH LOOP WEST SUITE 520
                                                                                  HOUSTON TX 77054-2761




IAN GROETSCH                             IBOY EDUARDO                             IDS ENGINEERING GROUP INC
TCEQ LITIGATION DIVISION                 CO ROBERT A SCHWARTZ                     13430 NORTHWEST FREEWAY
12100 PARK 35 CIRCLE                     300 FANNIN SUITE 200                     SUITE 700
BLDG A                                   HOUSTON TX 77002-2057                    HOUSTON TX 77040-6091
AUSTIN TX 78711




INFINEUM USA LP                          INGEVITY CORPORATION                     INNER PLANT PRODUCT STORAGE CO
ATTN ANNETTE L POBLETE                   5255 VIRGINIA AVENUE                     626 WEST ALABAMA
1900 EAST LINDEN AVE                     NORTH CHARLESTON SC 29406-3615           HOUSTON TX 77006-5004
LINDEN NEW JERSEY 07036-1133




INNOSPEC FUEL SPECIALTIES                INSIGHT DIRECT USA                       INTEGRATED PROCESS RESOURCES
8375 S WILLOW ST                         PO BOX 78825                             ENVIRONMENTAL MONITORING SVC
LITTLETON CO 80124-2837                  PHOENIX AZ 85062-8825                    905 GEMINI
                                                                                  HOUSTON TX 77058-2762




MEXICO                                   IRON MOUNTAIN RECORDS MANAGEME           ISAAC VILLARREAL
IPAC INC                                 PO BOX 915004                            2000 WEST LOOP SOUTH
NORTE 3 NO 13                            DALLAS TX 75391-5004                     SUITE 1850
NUEVO PARQUE INDUSTRIAL                                                           HOUSTON TX 77027-3744
SAN JUAN DEL RIO QUERETA - 76809




JACKSON CAROLYN                          JAMES E PESKAR ABA MIDWEST BRAKE FLUID   JANITORIAL MGMTSVCOF HOUSTON
CO LOUIS A MCWHERTER                     LABOR                                    1544 SAWDUST 606
2616 SOUTH LOOP WEST                     JAMES E PESKAR                           THE WOODLANDS TX 77380-2905
SUITE 520                                2531 SPRING FOREST
HOUSTON TX 77054-2761                    IMPERIAL MO 63052-1417




JASON A ITKIN                            JAVIER ESTRADA                           JEFFERSON TERRY
6009 MEMORIAL DRIVE                      101 NORMANDY STREET 2504                 CO JASON A ITKIN
HOUSTON TX 77007-7035                    HOUSTON TX 77015-2080                    6009 MEMORIAL DRIVE
                                                                                  HOUSTON TX 77007-7035
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"      Document
                                WERE NOT         81USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/01/20 Page 10 of 17
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

JERZY SUPPLY                             JESTEX LLC                               JOE VIRENE
PO BOX 15294                             PO BOX 5177                              1300 POST OAK BLVD
HOUSTON TX 77220-5294                    HOUSTON TX 77262-5177                    SUITE 2000
                                                                                  HOUSTON TX 77056-8000




JOHNSON CONTROLS                         JOHNSON CONTROLS SECURITY SOLUTIONS      JOHNSON LISA
5757 N GREEN BAY AVE LD9                 PO BOX 371956                            CO LOUIS A MCWHERTER
MILWAUKEE WI 53209-4408                  PITTSBURGH PA 15250-7956                 2616 SOUTH LOOP WEST
                                                                                  SUITE 520
                                                                                  HOUSTON TX 77054-2761




JOHNSON ROBERT                           JOSEPH EDWARD                            JOSEPH JERMAINE
CO ROBERT A SCHWARTZ                     CO LOUIS A MCWHERTER                     CO JASON A ITKIN
300 FANNIN SUITE 200                     2616 SOUTH LOOP WEST                     6009 MEMORIAL DRIVE
HOUSTON TX 77002-2057                    SUITE 520                                HOUSTON TX 77007-7035
                                         HOUSTON TX 77054-2761




KMCO RETIREMENT PLAN COMMITTEE           KPMG LLP                                 KAO MEI
16503 RAMSEY ROAD                        DEPT 0754                                CO ROBERT A SCHWARTZ
CROSBY TX 77532-5916                     PO BOX 120754                            300 FANNIN SUITE 200
                                         DALLAS TX 75312-0754                     HOUSTON TX 77002-2057




KENNA M SEILER                           KL CHEMPAK INC                           KNOXSON MARGIE
2700 RESEARCH FOREST DRIVE               3647 WILLOWBEND BLVD                     CO BENNY AGOSTO JR
SUITE 100                                SUITE 800                                800 COMMERCE STREET
THE WOODLANDS TX 77381-4252              HOUSTON TX 77054-1111                    HOUSTON TX 77002-1707




KNOXSON ROOSEVELT                        L B TRANSPORT LLC                        LGC US ASSET HOLDINGS LLL AKA LAMONS
CO BENNY AGOSTO JR                       PO BOX 74870                             7300 AIRPORT BLVD
800 COMMERCE STREET                      BATON ROUGE LA 70874-4870                HOUSTON TX 77061-3932
HOUSTON TX 77002-1707




LACY OBIE                                LADAY GARY                               LANGER TRANSPORT CORP
CO LOUIS A MCWHERTER                     CO BENNY AGOSTO JR                       PO BOX 23211
2616 SOUTH LOOP WEST                     800 COMMERCE STREET                      NEWARK NJ 07189-0001
SUITE 520                                HOUSTON TX 77002-1707
HOUSTON TX 77054-2761




LANXESS CORPORATION                      LAWRENCE P WILSON                        LAWSON JAMES
PO BOX 404818                            10940 W SAM HOUSTON PKWY N               CO LOUIS A MCWHERTER
ATLANTA GA 30384-4818                    SUITE 100                                2616 SOUTH LOOP WEST
                                         HOUSTON TX 77064-5768                    SUITE 520
                                                                                  HOUSTON TX 77054-2761




LEE BARBARA                              LEE KENNETH                              LIVINGSTON INTERNATIONAL INC
CO LOUIS A MCWHERTER                     CO ROBERT A SCHWARTZ                     150 PIERCE ROAD
2616 SOUTH LOOP WEST                     300 FANNIN SUITE 200                     SUITE 500
SUITE 520                                HOUSTON TX 77002-2057                    ITASCA IL 60143-1228
HOUSTON TX 77054-2761
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"      Document
                                WERE NOT         81USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/01/20 Page 11 of 17
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

LOCKETT JERMAINE                         LOFTIN EQUIPMENT CO INC                  LOPEZ PABLO
CO ROBERT A SCHWARTZ                     PO BOX 10376                             CO BENNY AGOSTO JR
300 FANNIN SUITE 200                     PHOENIX AZ 85064-0376                    800 COMMERCE STREET
HOUSTON TX 77002-2057                                                             HOUSTON TX 77002-1707




LOUIS A MCWHERTER                        LOUP LOGISTICS COMPANY                   MAGNA FLOW ENVIRONMENTAL INC
2616 SOUTH LOOP WEST                     901 MAIN STREET                          PO BOX 4356
SUITE 520                                DALLAS TX 75202-3707                     DEPT 695
HOUSTON TX 77054-2761                                                             HOUSTON TX 77210-4356




MAIL FINANCE                             MAJESTY INVESTMENTS LLC                  MARTINEZ ARTURO
PO BOX 45822                             CO RICHARD FULTON                        CO ROBERT A SCHWARTZ
SAN FRANCISCO CA 94145-0822              GREENWAY PLAZA STE 1000                  300 FANNIN SUITE 200
                                         HOUSTON TX 77046                         HOUSTON TX 77002-2057




MARTINEZ DEYANIRA                        MARTINEZ ENRIQUE                         MARTY HERRING
CO JASON A ITKIN                         CO BENNY AGOSTO JR                       1616 S VOSS ROAD
6009 MEMORIAL DRIVE                      800 COMMERCE STREET                      SUITE 890
HOUSTON TX 77007-7035                    HOUSTON TX 77002-1707                    HOUSTON TX 77057-2631




MARTY HERRING                            MASON DENISHA                            MASON JOAN
616 S VOSS ROAD SUITE 890                CO ROBERT A SCHWARTZ                     CO LOUIS A MCWHERTER
HOUSTON TX 77024-5426                    300 FANNIN SUITE 200                     2616 SOUTH LOOP WEST
                                         HOUSTON TX 77002-2057                    SUITE 520
                                                                                  HOUSTON TX 77054-2761




MASON LAKESHA                            MASS FLOW TECHNOLOGY INC                 MATA HECTOR
CO BENNY AGOSTO JR                       3000 NORTH MAIN                          CO BENNY AGOSTO JR
800 COMMERCE STREET                      BLDG C3                                  800 COMMERCE STREET
HOUSTON TX 77002-1707                    BAYTOWN TX 77521-4189                    HOUSTON TX 77002-1707




MATAMOROS TROJAN                         MATHESON TRI GAS INC                     MAXWELL LOCKE RITTER LLP
CO BENNY AGOSTO JR                       PO 845502                                PO BOX 2637
800 COMMERCE STREET                      DALLAS TX 75284-5502                     SAN ANTONIO TX 78299-2637
HOUSTON TX 77002-1707




MAY JAMES                                MCCARTY ROAD LANDFILL TEXAS LP           MCDANIEL BRENDA
CO ROBERT A SCHWARTZ                     PO BOX 841833                            CO LOUIS A MCWHERTER
300 FANNIN SUITE 200                     DALLAS TX 75284-1833                     2616 SOUTH LOOP WEST
HOUSTON TX 77002-2057                                                             SUITE 520
                                                                                  HOUSTON TX 77054-2761




MCMASTER CARR                            MCNEIL JOHN A                            MESA MECHANICAL INC
PO BOX 7690                              CO LOUIS A MCWHERTER                     CO JASON WALKER
CHICAGO IL 60680-7690                    2616 SOUTH LOOP WEST                     1885 SAINT JAMES PLACE 15TH FLOOR
                                         SUITE 520                                HOUSTON TX 77056-4175
                                         HOUSTON TX 77054-2761
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"      Document
                                WERE NOT         81USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/01/20 Page 12 of 17
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

MESSON JAENETTE                          MICHAEL S TILTON                         MIDWEST BRAKE FLUID LAB
CO LOUIS A MCWHERTER                     RIVER OAKS TOWER                         2531 SPRING FOREST ROAD
2616 SOUTH LOOP WEST                     3730 KIRBY DRIVE                         IMPERIAL MO 63052-1417
SUITE 520                                SUITE 1020
HOUSTON TX 77054-2761                    HOUSTON TX 77098-3927




MILLIKEN COMPANY                         MIRANDA SALVADOR                         MITCHELL MARIA
M485 920 MILLIKEN ROAD                   CO BENNY AGOSTO JR                       CO LOUIS A MCWHERTER
SPARTANBURG SC 29303-4906                800 COMMERCE STREET                      2616 SOUTH LOOP WEST
                                         HOUSTON TX 77002-1707                    SUITE 520
                                                                                  HOUSTON TX 77054-2761




MONDRAGON FABIOLA                        MONROE DARRELL                           MOREHAM THERESA
CO BENNY AGOSTO JR                       CO JASON A ITKIN                         CO ROBERT A SCHWARTZ
800 COMMERCE STREET                      6009 MEMORIAL DRIVE                      300 FANNIN SUITE 200
HOUSTON TX 77002-1707                    HOUSTON TX 77007-7035                    HOUSTON TX 77002-2057




MOREHAM WALTER                           MORENO CRISTIAN                          MOSHERFLO PUMPS LLC
CO ROBERT A SCHWARTZ                     CO JASON A ITKIN                         PO BOX 9010
300 FANNIN SUITE 200                     6009 MEMORIAL DRIVE                      GALVESTON TX 77553-9010
HOUSTON TX 77002-2057                    HOUSTON TX 77007-7035




MUELLER WATER CONDITIONING INC           MUNROS SAFETY APPAREL                    MUTUAL AID
1500 SHERWOOD FOREST DR                  ATTNACCOUNTS RECEIVABLE                  MONT BELVIEU
HOUSTON TX 77043-3899                    PO BOX 4007                              PO BOX 219
                                         BEAUMONT TX 77704-4007                   MONT BELVIEU TX 77580-0219




MYLES CHARZETTA                          MYLES EDWARD                             MYLES MARLON
CO BENNY AGOSTO JR                       CO BENNY AGOSTO JR                       CO BENNY AGOSTO JR
800 COMMERCE STREET                      800 COMMERCE STREET                      800 COMMERCE STREET
HOUSTON TX 77002-1707                    HOUSTON TX 77002-1707                    HOUSTON TX 77002-1707




NATIONWIDE BOILER INC                    NEOFUNDS BY NEOPOST                      NEOFUNDS BY NEOPOST
42400 CHRISTY ST                         PO BOX 6813                              PO BOX 6813
FREMONT CA 94538-3141                    CAROL STREAM IL 60197-6813               CAROL STREAM IL 60197-6813




NGUYEN TRUNG                             NIKEYLA JOHNSON                          NJERU TAMEKIA INDIVIDUALLY AND AS NEXT
CO ROBERT A SCHWARTZ                     3033 CHIMNEY ROCK                        CO ROBERT A SCHWARTZ
300 FANNIN SUITE 200                     HOUSTON TX 77056-6249                    300 FANNIN SUITE 200
HOUSTON TX 77002-2057                                                             HOUSTON TX 77002-2057




NORTH HOUSTON EXTERMINATORS              NORTON ROSE FULBRIGHT US LLP             NOVOSAD TANYA
PO BOX 111518                            PO BOX 844284                            CO ROBERT A SCHWARTZ
HOUSTON TX 77293-0518                    DALLAS TX 75284-4284                     300 FANNIN SUITE 200
                                                                                  HOUSTON TX 77002-2057
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"      Document
                                WERE NOT         81USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/01/20 Page 13 of 17
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

OFFICE DEPOT INC                         OLIGE TEQUILA                            OLIVER EQUIPMENT CO
ACCT27868349                             CO JASON A ITKIN                         PO BOX 41145
PO BOX 70001                             6009 MEMORIAL DRIVE                      HOUSTON TX 77241-1145
LOS ANGELES CA 90074-0001                HOUSTON TX 77007-7035




OMI ENVIRONMENTAL SOLUTIONS              PALMER BEVERLY                           PAN AMERICAN RAILWAY CO
DEPT 0416                                CO LAWRENCE P WILSON                     PO BOX 670632
PO BOX 120416                            10940 W SAM HOUSTON PKWY N SUITE 100     DALLAS TX 75267-0632
DALLAS TX 75312-0416                     HOUSTON TX 77064-5768




PAN AMERICAN RAILWAY CO                  PARKER SONIA                             PENDER BELLARD ANN
PO BOX 670632                            CO ROBERT A SCHWARTZ                     CO JASON A ITKIN
DALLAS TX 75267-0632                     300 FANNIN SUITE 200                     6009 MEMORIAL DRIVE
                                         HOUSTON TX 77002-2057                    HOUSTON TX 77007-7035




PEREZ NEGRON PIEDAD                      PHAM THANH                               PHILCHEM
CO JASON A ITKIN                         CO ROBERT A SCHWARTZ                     4620 CREEKSTONE DR
6009 MEMORIAL DRIVE                      300 FANNIN SUITE 200                     SUITE 140
HOUSTON TX 77007-7035                    HOUSTON TX 77002-2057                    DURHAM NC 27703-8246




PIERSON JAMES                            PIPELINE PACKAGING FKA SOONER            PLATA JOSE
CO BENNY AGOSTO JR                       CONTAINER                                CO CHANCE A MCMILLAN
800 COMMERCE STREET                      30310 EMERALD VALLEY PKWY                440 LOUISIANA STREET SUITE 1200
HOUSTON TX 77002-1707                    SUITE 300                                HOUSTON TX 77002-1063
                                         GLENWILLOW OH 44139-4361




PONDER JAYSON                            PONDER JOHNNY                            PREFERRED INDUSTRIAL
CO JASON A ITKIN                         CO JASON A ITKIN                         CONTRACTORS INC
6009 MEMORIAL DRIVE                      6009 MEMORIAL DRIVE                      8125 FM 3246
HOUSTON TX 77007-7035                    HOUSTON TX 77007-7035                    BAYTOWN TX 77523




PREFERRED INDUSTRIAL CONTRACTORS INC     PREMIER TRAILER LEASING INC              PRIMATECH INC
CO JOE VIRENE                            5201 TENNYSON PARKWAY                    PTI COURSE COORDINATOR
GRAY REED MCGRAW LLP                     SUITE 250                                50 NORTHWOODS BLVD
1300 POST OAK BLVD SUITE 2000            PLANO TX 75024-4117                      COLUMBUS OH 43235-4717
HOUSTON TEXAS 77056-8000




PRIMERO INDUSTRIAL SERVICES LTD          PRIMERO INDUSTRIAL SERVICES LTD          QUALITY CARRIERS INC
12518 HWY 6                              P O BOX 1079                             4910 PAYSPHERE CIRCLE
SANTA FE TX 77510-7610                   SANTA FE TX 77510-1079                   CHICAGO IL 60674-4910




QUEEN SAENZ SCHUTZ PLLC                  QUEST LOGIX                              RAGSDALE MARK
327 CONGRESS AVE                         3262 WESTHEIMER                          CO LAWRENCE P WILSON
SUITE 220                                SUITE 316                                10940 W SAM HOUSTON PKWY N SUITE 100
AUSTIN TX 78701-4722                     HOUSTON TX 77098-1002                    HOUSTON TX 77064-5768
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"      Document
                                WERE NOT         81USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/01/20 Page 14 of 17
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

RAY WRIGHT PUMPS INC                     RELEVANT SOLUTIONS                       RELEVANT SOLUTIONS
2625 E SAM HOUSTON PKWY S                12610 W AIRPORT BLVD                     14910 HENRY RD
PASADENA TX 77503-4011                   SUITE 100                                HOUSTON TX 77060-5308
                                         SUGAR LAND TX 77478-6192




REPUBLIC SERVICES 852                    RICHARD DELONDA                          RICHARD MICHAEL
PO BOX 78829                             CO ROBERT A SCHWARTZ                     CO ROBERT A SCHWARTZ
PHOENIX AZ 85062-8829                    300 FANNIN SUITE 200                     300 FANNIN SUITE 200
                                         HOUSTON TX 77002-2057                    HOUSTON TX 77002-2057




RICHARD PAUL                             RICHARD TYREK                            ROBERT A SCHWARTZ
CO ROBERT A SCHWARTZ                     CO ROBERT A SCHWARTZ                     300 FANNIN SUITE 200
300 FANNIN SUITE 200                     300 FANNIN SUITE 200                     HOUSTON TX 77002-2057
HOUSTON TX 77002-2057                    HOUSTON TX 77002-2057




ROBERTSON ROBERTSON PLLC                 ROBINSON JARED                           ROCK W A OWENS
800 WILCREST DR                          CO NIKEYLA JOHNSON                       1019 CONGRESS
SUITE 205                                3033 CHIMNEY ROCK SUITE 610              15TH FLOOR
HOUSTON TX 77042-1397                    HOUSTON TX 77056-6255                    HOUSTON TX 77002-1799




ROCKWELL AUTOMATION INC                  RODRIGUEZ KRYSTAL                        ROY VILLAREAL
1201 S SECOND STREET                     CO ROBERT A SCHWARTZ                     101 NORMANDY STREET 2504
MILWAUKEE WI 53204-2410                  300 FANNIN SUITE 200                     HOUSTON TX 77015-2080
                                         HOUSTON TX 77002-2057




SGS NORTH AMERICA INC                    SAFETY KLEEN SYSTEMS INC                 SATELLITE SHELTERS INC
12621 FEATHERWOOD DRIVE 260              1580 INDUSTRIAL RD                       2530 XENIUM LANE NORTH
HOUSTON TX 77034-4905                    MISSOURI CITY TX 77489-1007              SUITE 150
                                                                                  MINNEAPOLIS MN 55441-3695




SCHNEIDER NATIONAL INC                   SCOTT BOBBIE                             SEMIEN SHANNON
ATTN CREDIT DEPARTMENT                   CO LOUIS A MCWHERTER                     CO ROBERT A SCHWARTZ
3101 PACKERLAND DR                       2616 SOUTH LOOP WEST                     300 FANNIN SUITE 200
GREEN BAY WI 54313-6187                  SUITE 520                                HOUSTON TX 77002-2057
                                         HOUSTON TX 77054-2761




SERVICE REFRIGERATION     HVAC           SETLIFF CHAD                             SHEPPARD BRENDA
1208 1ST STREET                          CO ROBERT A SCHWARTZ                     CO LOUIS A MCWHERTER
SUITE B                                  300 FANNIN SUITE 200                     2616 SOUTH LOOP WEST
HUMBLE TX 77338-5915                     HOUSTON TX 77002-2057                    SUITE 520
                                                                                  HOUSTON TX 77054-2761




SMITH IDA                                SMITH MONDRE                             SONIER DEJAH
CO LOUIS A MCWHERTER                     CO ROBERT A SCHWARTZ                     CO ROBERT A SCHWARTZ
2616 SOUTH LOOP WEST                     300 FANNIN SUITE 200                     300 FANNIN SUITE 200
SUITE 520                                HOUSTON TX 77002-2057                    HOUSTON TX 77002-2057
HOUSTON TX 77054-2761
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"      Document
                                WERE NOT         81USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/01/20 Page 15 of 17
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

SORB ALL COMPANY                         SORIA SANTOS                             SORIANO JOHN
PO BOX 21148                             CO JASON A ITKIN                         CO BENNY AGOSTO JR
HOUSTON TX - 77226-1148                  6009 MEMORIAL DRIVE                      800 COMMERCE STREET
                                         HOUSTON TX 77007-7035                    HOUSTON TX 77002-1707




SOUTHEAST TEXAS AIR COND                 SPARROW JESSICA                          SPECIALTY LOCOMOTIVE SERVICES
AND HEATING                              CO JASON A ITKIN                         PO BOX 58291
130 WEST STREET                          6009 MEMORIAL DRIVE                      HOUSTON TX 77258-8291
LIBERTY TX 77575-6139                    HOUSTON TX 77007-7035




SPECIALTY SAND CO                        SPIRIT ENVIRONMENTAL                     STACI PIERCE
PO BOX 4247                              17350 SH 249                             204 20TH STREET N
DEPT 606                                 SUITE 249                                BIRMINGHAM AL 35203-3610
HOUSTON TX 77210-4247                    HOUSTON TX 77064




STANDARD BUILDINGS                       STEPAN COMPANY                           STEVENSON CHARLES
PO BOX 10                                5121 AMERIPORT PARKWAY                   CO LOUIS A MCWHERTER
SPLENDORA TX 77372-0010                  BAYTOWN TX 77523                         2616 SOUTH LOOP WEST
                                                                                  SUITE 520
                                                                                  HOUSTON TX 77054-2761




SUNBELT RENTAL                           SUNBELT RENTALS                          SWEET DEBRA
PO BOX 409211                            PO BOX 409211                            CO LOUIS A MCWHERTER
ATLANTA GA 30384-9211                    ATLANTA GA 30384-9211                    2616 SOUTH LOOP WEST
                                                                                  SUITE 520
                                                                                  HOUSTON TX 77054-2761




TPIS INDUST SERVICES LLC                 TAS ENVIRONMENTAL FKA SPECIALIZED        TEXAS COMMISSION ON ENVIRONMENTAL
PO BOX 7700                              WASTE                                    QUALITY
PASADENA TX 77508-7700                   403 W BRENTWOOD                          ATTN BANKRUPTCY PROGRAM
                                         HOUSTON TX 77530-3952                    P O BOX 13087
                                                                                  MC 132
                                                                                  AUSTIN TX 78711-3087




TXU ENERGY RETAIL COMPANY LP             TAYLOR MACHINE WORKS INC                 TEAM INDUSTRIAL SERVICES INC
CO BANKRUPTCY DEPARTMENT                 3690 NORTH CHURCH AVE                    PO BOX 842233
PO BOX 650393                            LOUISVILLE MS 39339-2070                 DALLAS TX 75284-2233
DALLAS TX 75265-0393




TEXAS ATTORNEY GENERAL                   TEXAS COMMISSION OF ENVIORNMENTAL        TEXAS GAUGE CONTROLS INC
BANKRUPTCY COLLECTIONS                   QUALIT                                   7575 DILLON
PO BOX 12548                             PO BOX 13087                             HOUSTON TX 77061-2826
AUSTIN TX 78711-2548                     AUSTIN TX 78711-3087




THE CENTER FOR TOXICOLOGY                THE REYNOLDS COMPANY                     THE WCM GROUP INC
AND ENV HEALTH LLC                       6775 BINGLE ROAD                         PO BOX 3247
5120 NORTHSHORE DRIVE                    HOUSTON TX 77092-1102                    HUMBLE TX 77347-3247
NORTH LITTLE ROCK AR 72118-5315
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"      Document
                                WERE NOT         81USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/01/20 Page 16 of 17
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

THOMAS DEBORAH                           TINA D DAVILA                            TOLIVER FELICIA
CO ROBERT A SCHWARTZ                     OFFICE OF THE SOLICITOR                  CO ROBERT A SCHWARTZ
300 FANNIN SUITE 200                     525 GRIFFIN STREET                       300 FANNIN SUITE 200
HOUSTON TX 77002-2057                    SUITE 501                                HOUSTON TX 77002-2057
                                         DALLAS TX 75202-5092




TORRES JORGE                             TOTAL QUALITY LOGISTICS                  TOYOTALIFT OF HOUSTON
CO CHANCE A MCMILLAN                     PO BOX 634558                            PO BOX 200698
440 LOUISIANA STREET SUITE 1200          CINCINNATI OH 45263-4558                 HOUSTON TX 77216-0698
HOUSTON TX 77002-1063




TRIANGLE EQUIPMENT INC                   TRINCHELL JEREMIAH                       TROY GROUP INC
1495 LINDBERGH                           CO ROBERT A SCHWARTZ                     3 BRYAN DRIVE
BEAUMONT TX 77707-4197                   300 FANNIN SUITE 200                     WHEELING WV 26003-6121
                                         HOUSTON TX 77002-2057




TURCIOS LEONEL                           U S ATTORNEY S OFFICE                    US ECOLOGY
CO JASON A ITKIN                         1000 LOUISIANA                           3277 COUNTY ROAD 69
6009 MEMORIAL DRIVE                      SUITE 2300                               ROBSTOWN TX 78380
HOUSTON TX 77007-7035                    HOUSTON TX 77002-5010




US FIRE PUMP CO                          US TRUSTEE                               ULTRAPURE INDUSTRIAL SERVICES
27855 JAMES CHAPEL RD                    OFFICE OF THE US TRUSTEE                 8444 MARKET STREET
HOLDEN LA 70744                          515 RUSK AVE                             HOUSTON TX 77029-2420
                                         STE 3516
                                         HOUSTON TX 77002-2604




UNION TANK CAR                           UNITED RENTALS NORTHWEST INC             UNITED RENTALS NORTHWEST INC
PO BOX 91793                             PO BOX 4719                              PO BOX 4719
CHICAGO IL 60693-1793                    HOUSTON TX 77210-4719                    HOUSTON TX 77210-4719




UNITED STATES ENVIRONM SVC               US FIRE PUMP COMPANY LLC                 VALDEZ ELIZARDO JR
PO BOX 202165                            CO ISAAC VILLARREAL                      CO JASON A ITKIN
DALLAS TX 75320-2165                     2000 WEST LOOP SOUTH SUITE 1850          6009 MEMORIAL DRIVE
                                         HOUSTON TX 77027-3744                    HOUSTON TX 77007-7035




VANGUARD MODULAR BLDG SYSTEMS LLC        VELA RICARDO                             VILLAGRAN JUAN
3 GREAT PARKWAY                          CO BENNY AGOSTO JR                       CO MICHAEL S TILTON
MALVERN PA 19355                         800 COMMERCE STREET                      RIVER OAKS TOWER
                                         HOUSTON TX 77002-1707                    3730 KIRBY DRIVE SUITE 1020
                                                                                  HOUSTON TX 77098-3927




VILLALOBOZ RANDY                         VILLAREAL ROY                            W L CRANE REPAIR
CO JASON A ITKIN                         CO LOUIS A MCWHERTER                     PO BOX 1688
6009 MEMORIAL DRIVE                      2616 SOUTH LOOP WEST                     BAYTOWN TX 77522-1688
HOUSTON TX 77007-7035                    SUITE 520
                                         HOUSTON TX 77054-2761
PARTIES DESIGNATED Case  20-60028
                   AS "EXCLUDE"      Document
                                WERE NOT         81USPS
                                         SERVED VIA   Filed in TXSB
                                                         FIRST        on 07/01/20 Page 17 of 17
                                                               CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

W JASON WALKER                           WABASH POWER EQUIPMENT CO                WALKER FREDERICK MAX
1885 SAINT JAMES PLACE                   444 CARPENTER AVENUE                     CO LOUIS A MCWHERTER
15TH FLOOR HOUSTON                       WHEELING IL 60090-6081                   2616 SOUTH LOOP WEST
HOUSTON TX 77056-4175                                                             SUITE 520
                                                                                  HOUSTON TX 77054-2761




WASTE CONNECTIONS OF TEXAS               WATSON ITIA                              WEBA TECHNOLOGY CORP
HOUSTON DISTRICT 5120                    CO LOUIS A MCWHERTER                     PO BOX 10112
PO BOX 660177                            2616 SOUTH LOOP WEST                     230 GILL WAY
DALLAS TX 75266-0177                     SUITE 520                                ROCK HILL SC 29730-7814
                                         HOUSTON TX 77054-2761




WEIGHING TECHNOLOGIES INC                WEISER SECURITY SERVICES INC             WILLIAMS GREG
2105 SEABROOK CIRCLE                     3939 TULANE AVE                          CO ROBERT A SCHWARTZ
SEABROOK TX 77586-1627                   NEW ORLEANS LA 70119-6936                300 FANNIN SUITE 200
                                                                                  HOUSTON TX 77002-2057




WILLIAMS SHELIA                          WILLIAMS WILLIE RUTH                     WILLIE R WILLIAMS
CO ROBERT A SCHWARTZ                     CO LOUIS A MCWHERTER                     101 NORMANDY STREET 2504
300 FANNIN SUITE 200                     2616 SOUTH LOOP WEST                     HOUSTON TX 77015-2080
HOUSTON TX 77002-2057                    SUITE 520
                                         HOUSTON TX 77054-2761




WILSON JOE                               WISSJANNEY ELSTNER ASSOCINC              WOWCO EQUIPMENT RENTAL
CO ROBERT A SCHWARTZ                     330 PFINGSTEN RD                         5434 HWY 146 N
300 FANNIN SUITE 200                     NORTHBROOK IL 60062-2095                 BAYTOWN TX 77523-9526
HOUSTON TX 77002-2057




YOUNG CURTIS                             YOUNG TAMMY                              CO JOE VIRENE
CO LOUIS A MCWHERTER                     CO ROBERT A SCHWARTZ                     GRAY REED MCGRAW LLP
2616 SOUTH LOOP WEST                     300 FANNIN SUITE 200                     1300 POST OAK BLVD SUITE 2000
SUITE 520                                HOUSTON TX 77002-2057                    HOUSTON TEXAS 77056-8000
HOUSTON TX 77054-2761




CHRISTOPHER R MURRAY                     JORGE TORRES                             JOSE PLATA
JONES MURRAY BEATTY LLP                  CO CHANCE MCMILLAN                       CO CHANCE MCMILLAN
4119 MONTROSE BLVD                       440 LOUISIANA SUITE 1200                 440 LOUISIANA SUITE 1200
STE 230                                  HOUSTON TX 77002-1063                    HOUSTON TX 77002-1063
HOUSTON TX 77006-4964




JULIO CHAVEZ                             MIRIAM GOOTT                             WILLIAM G WEST
CO CHANCE MCMILLAN                       WALKER PATTERSON PC                      WILLIAM G WEST PC CPA
440 LOUISIANA SUITE 1200                 PO BOX 61301                             12837 LOUETTA ROAD
HOUSTON TX 77002-1063                    HOUSTON TX 77208-1301                    SUITE 201
                                                                                  CYPRESS TX 77429-5611
